PER CURIAM
Defendants in these consolidated appeals raise several assignments of error relating to their convictions for numerous offenses. We reject those assignments of error without discussion. In a separate assignment of error, defendant Joseph Quaale assigns error to the court’s imposition of consecutive sentences on a number of counts in trial court case number 04FE1248MA. After this case was briefed, the Oregon Supreme Court decided State v. Ice, 343 Or 248, 170 P3d 1049 (2007). The state acknowledged at oral argument in the present case that defendant Joseph Quaale is entitled to resentencing because the Ice holding affects at least some of his sentences. The state urges us, however, to provide guidance to the court that will resentence on remand by clarifying which of the sentences are affected by the Ice holding and which are not. Given that a remand is required in all events, we leave those issues for the resentencing court to consider in the first instance, pending any guidance we may offer in the interim in cases in which the resolution of those issues is essential to our disposition.
In Case 04FE1247MA, affirmed. In Case 04FE1248MA, convictions affirmed; remanded for resentencing.